Christ and Brennan, JJ. (concurring in the result).
By the application of every standard available to the Board of Education in its placement of children in the schools of the City of New York, its action here has been reasonable and within the limits of sound discretion. We do not find this school zoning to have been forced solely by racial considerations. The children will be required to attend a nearby school which has adequate accommodations. If race and color are disregarded, other considerations point irrevocably to the placement of the children in the very school which the board has selected.
It is unnecessary to this decision to consider the right of the Board of Education to inquire into the race or color of the children.
Kleineeld and Hill, JJ., concur with Beldock, P. J.; Christ and Brennan, JJ., concur in the result with a separate memorandum.
Judgment reversed on the law, without costs, and petition dismissed. The findings of fact implicit in the decision of the Special Term are affirmed.